                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BRYCE FRANKLIN,
                                                                No. 1:18-cv-00413-JCH-KRS
                       Petitioner,

v.

ALISHA LUCERO, et al.,

                       Respondents.


                                ORDER DENYING MOTIONS

       THIS MATTER comes before the Court sua sponte. On December 9, 2019, the Court

entered a Case Management Order limiting the filings in this matter and instructing Petitioner not

to file motions until such time as the Court has had an opportunity to screen his petition for a

writ of habeas corpus, unless the motions meet one of the enumerated exceptions listed in the

Order. Pending in this case are four motions—two motions seeking a court order for

Respondents to answer (Docs. 17 & 21), a motion for the Court to rule on his petition (Doc. 19);

and a motion for status conference (Doc. 22). None of these motions fits within any exception to

no-filing rule. Although the Case Management Order was not in effect at the time Petitioner filed

the motions, the motions are nonetheless premature and not appropriately addressed at this stage

of the proceedings for the reasons set forth in the Order.

       IT IS, THEREFORE, ORDERED that Petitioners’ motions for an answer, ruling, and

status conference (Docs. 17, 19, 21, & 22) are DENIED. Petitioner may refile these motions, if

appropriate, after the Court completes its statutory screening function.



                                                      ___________________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
